Citation Nr: 9904796	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.

By rating action dated in March 1995, the RO proposed to 
reduce a 70 percent evaluation, which had been in effect for 
PTSD to 50 percent.  In a letter received in May 1995 the 
veteran disagreed with the proposed reduction.  He also 
stated that his PTSD had gotten worse.  By rating action 
dated in August 1995, the RO reduced the veteran's 70 percent 
rating evaluation for PTSD to 50 percent.  In the August 1995 
statement of the case, the issue was set forth as an 
increased evaluation for PTSD.  In the veteran's timely VA 
Form 9, he stated that his rating should not have been 
reduced but should be increased.  

During a hearing at the RO in December 1995, the issue was 
again set forth as an increased rating for PTSD.  In April 
1996 the hearing officer restored the 70 percent rating 
evaluation for the veteran's PTSD.  In the supplemental 
statement of the case it was stated that an increased 
evaluation for the service connected PTSD is granted.  
However, this is not a complete grant of the benefit sought 
as the veteran was also claiming entitlement to a rating in 
excess of 70 percent.  Accordingly, a final decision 
regarding this claim has not been entered. 

In a January 1998 rating action, the RO granted a total 
rating for compensation purposes based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran was last employed as a sand blaster in 1989.

2.  The PTSD results in the veteran being demonstrably unable 
to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 
C.F.R. § Part 4, 4.7, Diagnostic Code 9411 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his PTSD has increased in 
severity.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board finds that no further development of the record is 
necessary before appellate disposition is completed.  All 
records of treatment indicated by the veteran have been 
associated with the claims file.  In addition, he has been 
examined by the VA and the reports of the examination have 
been made part of the records on file.  The veteran has not 
indicated that there are any other records that should be 
obtained prior to further review on appeal.  Accordingly, the 
duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran seeks a disability rating higher than that 
currently in effect for his service connected generalized 
anxiety disorder.  That disorder is currently evaluated as 
70 percent disabling under Diagnostic Code 9400 of the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 9411, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrably unable to obtain or retain 
employment, a rating of 100 percent is warranted.  A 70 
percent rating evaluation is warranted for dysthymia, 
chronic, with somatization and anxiety when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

The veteran has been receiving ongoing treatment for his 
psychiatric problems through VA medical facilities.  A VA 
psychiatric examination was conducted in December 1994.  At 
that time the veteran reported that he had last worked as a 
sandblaster in 1989.  He stated that he stopped working due 
to his nerves, nightmares, impaired memory, and medications 
he was taking.  He indicated that he had not been able to 
work and had not attempted employment.  He stated that he was 
"doing terrible" and led a very sheltered life.  He wanted 
to isolate himself and had many thoughts of death.  He saw 
little reason to live.  His mood swings were prominent and he 
indicated that he had a short fuse.  He reported that he was 
separated from his wife and had four children.  

The examination showed that there was no looseness of 
associations, ideas of reference, delusions, or any degree of 
unusual thoughts.  He focused on his PTSD, his unhappiness 
and the fact that Vietnam ruined his life.  There was no 
evidence of hallucinations.  He was very depressed and every 
couple of weeks thought of suicide.  He reported that his 
concentration was very poor.  The examiner indicated that 
this was not perceived during the interview.  He stated that 
he had a poor memory.  The examiner indicated that long-term 
memory appeared to be very adequate.  He failed the recall of 
three items after five minutes intervening distraction.  
Judgment and insight appeared good.

The impression was PTSD, chronic, moderate.  The psychosocial 
stressors were severe-unemployed state, social relationships 
which were not highly functional and the illness of his 
father.  The Global Assessment Function score (GAF) was 50.

The veteran was hospitalized at a VA facility in September 
1995 for an overdose of medication.  He was transferred to 
another VA facility later in September 1995.  At that time, 
he had a history of depression for two months with difficulty 
sleeping, loss of appetite and decreased enjoyment.  He had 
lost 30 pounds.  He was discharged later in September 1995 
with a diagnosis of PTSD. The GAF score was 55 with a score 
of 65 for the past year.  It was remarked that the veteran 
was unemployable.  

A hearing was held at the RO in December 1995.  At that time 
the veteran provided detailed testimony concerning the 
symptoms associated with his PTSD.

Received in April 1996 was a claim for increased compensation 
based on unemployability.  At that time the veteran reported 
that he last worked as a sandblaster in 1989.  He had two 
years of college.

The veteran was hospitalized at a VA facility in a PTSD 
program for depression and suicidal ideas.  He was discharged 
from the program in August 1996 to be followed at a VA 
outpatient clinic.  The discharge diagnosis was PTSD.  His 
current GAF was 31-40 and his past GAF was 41 to 50.  He was 
determined to be unemployable based on his symptoms of PTSD 
complicated by continuous polysubstance dependence

While in the PTSD program, the veteran underwent a VA 
compensation examination by a board of two psychiatrists in 
July 1996.  The veteran reported that he had not worked since 
1989 wherein he had been working off and on as a sandblaster 
for the Army Depot in Anniston, Alabama for 6 years.  He 
indicated that he experienced a breakdown when he entered 
into a fugue state and may have walked or hitchhiked to New 
Jersey. The veteran reported a history of hospitalization as 
a result of his PTSD.  He indicated that he had been divorced 
and remarried and that he was homeless and unemployed at the 
time.  

The examiner indicated that the veteran continued to struggle 
with major symptoms of PTSD, which include depression, 
anxiety, rage, guilt, and nightmares.  He had alienation 
feelings and intrusive thoughts and recollection.  
Psychological testing indicated severe depression, and 
anxiety.  The veteran indicated that he tended to isolate 
himself, did not misuse medicines, drugs or ethanol.  He 
reported nightmares roughly twice a week and emotional 
numbness.  

Mental status examination revealed that he was lucid, cogent, 
and goal directed in his thinking.  His memory for remote and 
recent events was adequate.  He had a certain spaciness to 
his thinking.  He was completely consistent with the history 
of having a fugue state, which he had given.  He had auditory 
and visual hallucinations only in the fashion of occasional 
flashbacks.  He was somewhat paranoid, but judgment and 
insight were both good.  The veteran was profoundly depressed 
and had recent suicidal ideation.  The examiner concluded 
that the veteran was not employable due to the severity of 
his illness and the amount of medication, which he was 
taking.  He indicated that the principle reason he is 
unemployable seemed to be his PTSD symptoms.  The examiner 
provided a diagnosis of chronic, delayed, severe PTSD, and 
assigned a Global Assessment of Functioning (GAF) code of 31 
to 40 with the highest in the past year estimated to be 41 to 
50.

During the examination by a second psychiatrist, the veteran 
indicated that he was unable to handle noise of any kind, 
even from his children.  He stated that his current marriage 
was deteriorating because of his need for isolation.  He 
stated that he stayed by himself and avoided people.  He took 
occasional short walks but that was about it. 

The examiner indicated that the veteran's effect was markedly 
constricted and that his mood reflected a marked degree of 
emotional numbing.  There was no gross evidence of psychosis.  
Sensorium appeared to be grossly intact, as were insight and 
judgment.  The veteran indicated that he suffered from 
intrusive thoughts of traumatic episodes from his experiences 
in Vietnam.  The examiner noted that the veteran was 
presently a patient at the Tuscaloosa VA Medical Center 
following an overdose of medication, attempt at suicide.  The 
examiner provided a GAF code of 35 to 40, even when the past 
year was surveyed, emphasizing major impairment in work, 
family relations, and mood.  The examiner concluded that the 
veteran appeared to be an unlikely candidate for any activity 
in the workplace.

The veteran continued to receive intermittent treatment at VA 
facilities in 1997 and 1998 for PTSD to include several 
periods of hospitalization.  He was most recently 
hospitalized at a VA facility in March 1998 for complaints of 
auditory hallucinations for six months with a depressed mood.  
It was reported due to the veteran's poor judgment and 
insight coupled with deterioration in reality orientation and 
psychotic symptoms, it was felt that he at increased risk of 
danger to himself or others and was thus admitted.  He was 
discharged later in March 1998 with a diagnosis of PTSD with 
current exacerbation of symptoms worsened by self-medication 
with cocaine.  The current GAF was 35-40 and during the prior 
year 55-60.  It was reported that the veteran was completely 
disabled and unemployable on the basis of his PTSD symptoms.  
It was further stated that the veteran was having short-term 
memory loss and was self-medicating emotional pain with 
cocaine.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 21 to 30 is defined as 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

To summarize, the medical evidence reflects that the veteran 
experiences severe and persistent symptoms associated with 
his psychiatric illness, including depression, decreased 
concentration, hallucinations, nightmares, memory loss, 
suicidal ideations, rage, guilt, impairment in orientation, 
and anxiety.  His PTSD has required several periods of 
hospitalization, dating back to September 1995 when he was 
hospitalized for an overdose of prescribed medications.  He 
has continued to receive treatment at a VA outpatient clinic.  

The evidence shows that VA psychiatrists have indicated that 
the veteran is not employable as a result of his psychiatric 
disorder as early as the September 1995 hospitalization.  The 
record reflects that the GAF scores have ranged from 31 to60. 
Additionally when last hospitalized in March 1998, it was 
determined that he was completely disabled and unemployable 
due to PTSD.

After reviewing the medical evidence, it is the Board's 
judgment that the symptoms and findings associated with the 
PTSD more nearly approximate the criteria for the next higher 
evaluation under both the old and the revised rating criteria 
pursuant to 38 C.F.R. § 4.7.  Accordingly, a 100 percent 
evaluation is warranted. 

ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

